Order affirmed with ten dollars costs and disbursements, without prejudice to a new motion to change the place of trial to any county. Held, that the moving affidavits are defective in that they fail to state the residence and address of the witnesses; also fail to state that the witnesses will testify to the facts alleged to be material to the defense. (See Tuska v. Wood, 81 Hun, 79; Hayes v. Garson, 25 App. Div. 116; also Lyman as Commissioner v. Gramercy Club, 28 id. 30.)
All concur, except Ward, J., not voting.